Citation Nr: 1226288	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-23 902	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss disability, rated as noncompensable prior to April 27, 2012, and rated as 30 percent disabling from April 27, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active military service from November 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in January 2011 when entitlement to a compensable rating for the disability at issue was denied.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision issued in October 2011, the Court vacated the January 2011 Board decision and remanded the matter to the Board for designated action.  In March 2012, the Board remanded the matter for additional development of the evidence.   During the pendency of the Remand, by rating action in May 2012, the rating for the bilateral hearing loss disability was increased to 30 percent, effective from April 27, 2012.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

On June 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


